DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
	Examiner notes Non-Patent Literature Item 1 on the IDS filed 10/09/2019 has not been considered, no copy was filed with this application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The brain function activation information unit as described on pages 42-43 and implemented on the CPU disclosed on page 42 of the disclosure. 
The face change acquisition unit as described on page 43 and implemented on the CPU disclosed on page 42 of the disclosure. 
The physiological state determination unit as described on page 47 and implemented on the CPU disclosed on page 42 of the disclosure. 
The specific operation unit as described on pages 42-43 and implemented on the CPU disclosed on page 42 of the disclosure. 
The specific environment detection unit as described on page 56 and implemented on the CPU disclosed on page 42 of the disclosure. 
The first and second devices as described on page 61 and implemented on the CPU disclosed on page 42 of the disclosure. 
The estimation unit as described on pages 29-30 as implemented on the CPU on page 42 of the disclosure. 
The specific information acquisition unit as described on page 56 as implemented on the CPU on page 42 of the disclosure. 
The state information acquisition unit as described on page 45 as implemented on the CPU on page 42 of the disclosure. 
The determination information generation unit  as described on pages 44-45as implemented on the CPU on page 42 of the disclosure. 

The face change decomposition unit as described on pages 43-44 as implemented on the CPU on page 42 of the disclosure. 

in claims 1-20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
	No double patenting rejections are appropriate. Examiner notes many commonly owned co-pending applications and Patents, however, finds no grounds for double patenting for the following reasons. 
	Patent No 10786207 fails to claim a determination made the facial change information and the detected brain function activation information. The ‘207 Patent claims the brain function activation information is provided, not detected. 
	Patent No 10709338 fails to claim a determination made the facial change information and the detected brain function activation information. The ‘207 Patent claims the brain function activation information is provided, not detected. 
	Co-pending application 16/080,516 claims the brain function activation information is provided, not detected. 
Co-pending application 16/080,284 claims the detection of a brain-function activation information corresponding to a target purpose not the physiological state as claimed in the current application. 
Patent No 10842431 fails to claim the detection of brain function activation information as claimed. 
Patent No 10667738 fails to determine the physiological state as claimed in the current application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the mental process of determining a physiological state of a person based on a perceived face change without significantly more.
Regarding independent claim 1, under step 1 of the analysis the claim is directed to a device, and based on the specification, this is a statutory embodiment of a machine. Under step 2A prong 1, the claim is directed to the abstract idea of determining the physiological state of a person based on perceived changes in a face. The claim recites elements such as detecting brain function activation information, a facial change information acquisition and a physiological determination. All these functions could reasonable be performed by one of ordinary skill observing the change in the face of a subject in response to some form of stimuli. Under step 2A prong 2, nothing meaningfully ties the application to a practical application as there is nothing more recited than generic device language. Finally, under step 2B, the  claim fails to recite significantly more than the abstract idea because generic processing components such as the recited device fail to amount to significantly more. 
	Dependent claims 2-9 and 11-20 fail to either integrate the abstract idea into a practical application or incorporate significantly more. The claims introduce limitations such as specific environment detection, specific operation detections, generic storage elements,  and generic device elements which fail to remedy the abstract idea of claim 1. 
However, claim 10 incorporates limitations which could not be practically performed by one of ordinary skill in the art as a mental process and therefore fails under step 2A and is not rejected as an abstract idea. 



Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 6, 9, 11-12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Pavlidis (US 2003/0016726). 
Regarding claim 1, Pavlidis teaches: 
A physiological state determination device for determining a predetermined physiological state of a subject, the physiological state determination device comprising:
 a brain function activation information detection unit configured to detect that detects brain function activation information corresponding to the physiological state; (Pavlidis [0061] a response from a person is elicited by asking the person a question)
 a face change information acquisition unit configured to acquire that acquires face change information indicating a time-series change in face data of the subject; (Pavlidis [0061] thermal image data of at least a region of the face of the person asked the question is acquired during at least the response to the question) and
 a physiological state determination unit configured to determine that determines the predetermined physiological state of the subject based on the basis of the brain function activation information and the face change information.  (Pavlidis [0072-74] the thermal imaging is transformed into a blood flow rate which is used to classify whether the person is deceptive or non deceptive in their response to the question) 

Regarding claim 2, Pavlidis teaches: 
The physiological state determination device according to claim 1, wherein the brain function activation information detection unit further includes one or both of a 
specific operation detection unit that, when a specific operation is performed on a predetermined device by the subject or a measuring person other than the subject, determines that a brain function activation stimulus is provided to the subject and detects the brain function activation information, (Pavlidis [0061] a response from a person is elicited by asking the person a question (brain stimulus is the questions asked to the person)) and 
 a specific environment detection unit that, when state information in a predetermined environment is state information for a specific environment in which a brain function activation stimulus is regarded as being present, determines that the brain function activation stimulus is provided to the subject and detects the brain function activation information.  (Pavlidis [0061] a response from a person is elicited by asking the person a question (stimulus present is a question asked))

Regarding claim 3, Pavlidis teaches: 
The physiological state determination device according to claim 2, wherein the face change information acquisition unit is further configured so that one or both of the face change information acquisition unit acquires the face change information when the specific operation detection unit detects that the specific operation is performed on the predetermined device, (Pavlidis [0061] thermal image data of at least a region of the face of the person asked the question is acquired during at least the response to the question)  and 
 the face change information acquisition unit acquires the face change information when the specific environment detection unit detects that the state information in the predetermined environment is the state information for the specific environment in which the brain function activation stimulus is regarded as being present.  (Pavlidis [0061] thermal image data of at least a region of the face of the person asked the question is acquired during at least the response to the question)

Regarding claim 4, Pavlidis teaches: 
The physiological state determination device according to claim 3, wherein the face change information acquisition unit is further configured so that one or both of 
the face change information acquisition unit acquires a reference for the face change information when the specific operation detection unit does not detect the specific operation, (Pavlidis [0140] there are two sets of questions, the “zone comparison” questions and the “guilty knowledge questions”[0143] thermal images were recorded for the “zone comparison” questions (no specific operation present (guilty knowledge question)) ,and 
 the face change information acquisition unit acquires a reference for the face change information when the specific environment detection unit does not detect the state information for the specific environment.  (Pavlidis [0140] there are two sets of questions, the “zone comparison” questions and the “guilty knowledge questions”[0143] thermal images were recorded for the “zone comparison” questions (no specific environment present (guilty knowledge question))

Regarding claim 5, Pavlidis teaches: 
The physiological state determination device according to any one of claim 2, 
wherein the brain function activation information detection unit is contained in a first device, (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera)
the face change information acquisition unit and the physiological state determination unit are contained in a second device, (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera)and 
the first device and the second device execute information communication to determine a physiological state of the subject.  (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera)

Regarding claim 6, Pavlidis teaches: 
The physiological state determination device according to claim 2, further comprising an estimation unit configured to estimate that the brain function activation stimulus is provided to the subject,
 when the estimation unit estimates that the brain function activation stimulus is provided, the specific environment detection unit detecting  whether the state information in the predetermined environment is the state information for the specific environment in which the brain function activation stimulus is regarded as being present.  (Pavlidis [0061] a response from a person is elicited by asking the person a question (stimulus present is a question asked))

Regarding claim 9, Pavlidis teaches: 
The physiological state determination device according to claim 1, further comprising:
 a determination-information generation unit configured to generate  determination information from the face change information, wherein the physiological state determination unit determining  the physiological state based the determination information.  (Pavlidis [0072-74] the thermal imaging is transformed into a blood flow rate which is used to classify whether the person is deceptive or non deceptive in their response to the question. See also [0130-132] classification based on a slope threshold of the blood flow rate over time )

Regarding claim 11, Pavlidis teaches: 
The physiological state determination device according to claim 3, wherein the brain function activation information detection unit is contained in a first device, (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera)
 the face change information acquisition unit and the physiological state determination unit are contained in a second device, (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera) and 
the first device and the second device execute information communication to determine a physiological state of the subject.  (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera)

Regarding claim 12, Pavlidis teaches: 
The physiological state determination device according to claim 3, further comprising: 
an estimation unit configured to estimate that the brain function activation stimulus is provided to the subject, when the estimation unit estimates that the brain function activation stimulus is provided, the specific environment detection unit detecting whether the state information in the predetermined environment is the state information for the specific environment in which the brain function activation stimulus is regarded as being present.  (Pavlidis [0061] a response from a person is elicited by asking the person a question (stimulus present is a question asked))

Regarding claim 14, Pavlidis teaches: 
The physiological state determination device according to claim 3, further comprising: a determination-information generation unit configured to generate determination information from the face change information, the physiological state determination unit determining the physiological state based on the determination information.  (Pavlidis [0072-74] the thermal imaging is transformed into a blood flow rate which is used to classify whether the person is deceptive or non deceptive in their response to the question. See also [0130-132] classification based on a slope threshold of the blood flow rate over time )

Regarding claim 15, Pavlidis teaches: 
The physiological state determination device according to claim 4, wherein the brain function activation information detection unit is contained in a first device, (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera)
the face change information acquisition unit and the physiological state determination unit are contained in a second device, (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera)and 
the first device and the second device execute information communication to determine a physiological state of the subject.  (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera)

Regarding claim 16, Pavlidis teaches: 
The physiological state determination device according to claim 4, further comprising: an estimation unit configured to estimate that the brain function activation stimulus is provided to the subject, when the estimation unit estimates that the brain function activation stimulus is provided, the specific environment detection unit detecting whether the state information in the predetermined environment is the state information for the specific environment in which the brain function activation stimulus is regarded as being present.  (Pavlidis [0061] a response from a person is elicited by asking the person a question (stimulus present is a question asked))

Regarding claim 18, Pavlidis teaches: 
The physiological state determination device according to claim 4, further comprising: a determination-information generation unit configured to generate determination information from the face change information, the physiological state determination unit determining the physiological state based on the determination information.  (Pavlidis [0072-74] the thermal imaging is transformed into a blood flow rate which is used to classify whether the person is deceptive or non deceptive in their response to the question. See also [0130-132] classification based on a slope threshold of the blood flow rate over time )

Regarding claim 19, Pavlidis teaches: 
The physiological state determination device according to claim 5, further comprising: an estimation unit configured to estimate that the brain function activation stimulus is provided to the subject, when the estimation unit estimates that the brain function activation stimulus is provided, the specific environment detection unit detecting whether the state information in the predetermined environment is the state information for the specific environment in which the brain function activation stimulus is regarded as being present.  (Pavlidis [0061] a response from a person is elicited by asking the person a question (stimulus present is a question asked))

Regarding claim 20, Pavlidis teaches: 
The physiological state determination device according to claim 5, further comprising:   a determination-information generation unit configured to generate determination information from the face change information, the physiological state determination unit determining the physiological state based on the determination information.   (Pavlidis [0072-74] the thermal imaging is transformed into a blood flow rate which is used to classify whether the person is deceptive or non deceptive in their response to the question. See also [0130-132] classification based on a slope threshold of the blood flow rate over time )



Allowable Subject Matter
Claims 7-8, 10, 13 and 17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the above rejections under 35 U.S.C. 101 were over come, where applicable. 
Regarding claim 7, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The physiological state determination device according to claim 6, wherein the estimation unit is further configured to estimate  that the brain function activation stimulus is provided to the subject based information on any one or any combination of a line of sight, an angle of a face, and a physical activity of the subject.  

Regarding claim 8, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The physiological state determination device according to claim 2, further comprising: 
a specific environment storage unit that stores, in advance, the state information for the specific environment in which the brain activation stimulus is regarded as being present; and
 a state information acquisition unit configured to acquire  state information for the predetermined environment, 
wherein the specific environment detection unit  matching matches the state information acquired by the state information acquisition unit against the state information stored in the specific environment storage unit, and 
determining  whether the state information acquired by the state information acquisition unit is state information for a specific environment in which the brain activation stimulus is present to detect the brain function activation information.  

	Regarding claim 10, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The physiological state determination device according to claim 9, further comprising a face change information decomposition unit configured to decompose the face change information into a plurality of components by using singular value decomposition, principal component analysis, or independent component analysis, 
wherein the determination-information generation unit extracting  a component related to the brain function activation information from among the plurality of components as a determination component, and 
generating  the determination information from the determination component.  

Regarding claim 13, neither the closest known prior art, nor any reasonable combination thereof teaches: 
The physiological state determination device according to claim 3, further comprising: a specific environment storage unit that stores, in advance, the state information for the specific environment in which the brain activation stimulus is regarded as being present; and a state information acquisition unit configured to acquire state information for the predetermined environment, the specific environment detection unit matching the state information acquired by the state information acquisition unit against the state information stored in the specific environment storage unit, and determining whether the state information acquired by the state information acquisition unit is state information for a specific environment in which the brain activation stimulus is present to detect the brain function activation information.  

Regarding claim 17, neither the closest known prior art, nor any reasonable combination thereof teaches: 
The physiological state determination device according to claim 4, further comprising: a specific environment storage unit that stores, in advance, the state information for the specific environment in which the brain activation stimulus is regarded as being present; and a state information acquisition unit configured to acquire state information for the predetermined environment, the specific environment detection unit matching the state information acquired by the state information acquisition unit against the state information stored in the specific environment storage unit, and determining whether the state information acquired by the state information acquisition unit is state information for a specific environment in which the brain activation stimulus is present to detect the brain function activation information.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666